Case 2:18-cv-06745-MWF-PJW Document 38-1 Filed 06/01/20 Page 1 of 5 Page ID #:660



    1   KASOWITZ BENSON TORRES LLP
        Jerold Oshinsky (Cal. Bar No. 250771)
    2   joshinsky@kasowitz.com
    3   Kirsten C. Jackson (Cal. Bar No. 265952)
        kjackson@kasowitz.com
    4   Melissa H. Dejoie (Cal. Bar No. 308014)
        mdejoie@kasowitz.com
    5   2029 Century Park East, Suite 2000
        Los Angeles, California 90067
    6   Telephone: 424.288.7900
    7   Facsimile: 424.288.7901
    8   Attorneys for Plaintiffs
        Republic Bag, Inc. and Alpha Industries
    9   Management, Inc.
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12
   13   REPUBLIC BAG, INC., a California           Case No. 2:18-cv-06745-R-PJW
        Corporation; and ALPHA INDUSTRIES
   14   MANAGEMENT, INC., a Florida                MEMORANDUM OF POINTS
        Corporation,                               AND AUTHORITIES IN
   15                                              SUPPORT OF MOTION FOR
                       Plaintiffs,                 LEAVE TO SUPPLEMENT
   16                                              COMPLAINT PURSUANT TO
   17   v.                                         FED. R. CIV. P. 15(d)
   18   BEAZLEY INSURANCE COMPANY,                 Date:     June 29, 2020
        INC., a Connecticut Corporation;           Time:     10:00 am
   19                                              Location: Courtroom 5A
                       Defendant.
   20                                              Hon. Michael W. Fitzgerald
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:18-cv-06745-MWF-PJW Document 38-1 Filed 06/01/20 Page 2 of 5 Page ID #:661



    1   I.    INTRODUCTION
    2         Plaintiffs Republic Bag, Inc. and Alpha Industries Management, Inc.
    3   (“Plaintiffs”) respectfully request leave to supplement their complaint in this
    4   insurance coverage action against Defendant Beazley Insurance Company, Inc.
    5   (“Defendant” or “Beazley”). Plaintiffs make this motion pursuant to Federal Rule of
    6   Civil Procedure 15(d), which “permit[s] a party to serve a supplemental pleading
    7   setting out any transaction, occurrence, or event that happened after the date of the
    8   pleading to be supplemented.” Plaintiffs seek leave in order to add claims for breach
    9   of contract and breach of the covenant of good faith and fair dealing. These claims
   10   arise from Beazley’s recent refusal to pay a substantial portion of Plaintiffs’ January
   11   23, 2020 settlement in the underlying lawsuit captioned Chris Cervantes v. Republic
   12   Bag, Inc., et al., Case No. RIC1802922 (Riverside County 2018) (the “Cervantes
   13   Lawsuit”), even after the Ninth Circuit ruled on February 7, 2020, that Beazley could
   14   not rely on the Policy’s Pending and Prior Litigation Exclusion to deny all coverage
   15   for the Cervantes Lawsuit. Despite the Ninth Circuit’s ruling, Defendant improperly
   16   asserted in its recent May 22, 2020 Answer that the Pending and Prior Litigation
   17   Exclusion bars coverage for the Cervantes Lawsuit. Leave to supplement should be
   18   freely granted in order to allow Plaintiffs to add claims based on these events which
   19   occurred after the filing of the original complaint.
   20   II.   BACKGROUND
   21         Plaintiffs filed this action in Los Angeles Superior Court on July 6, 2018. Dkt.
   22   Dkt. No. 1 Ex. A. On August 8, 2018, Beazley removed this insurance coverage
   23   action to federal court. Dkt. No. 1. On August 27, 2018, Beazley moved to dismiss
   24   this case, on the basis of the Policy’s “Pending and Prior Litigation Exclusion” for
   25   any claim “based upon, a rising out of, directly or indirectly resulting from or in
   26   consequence of, or in any way involving . . . any demand, suit or other proceeding
   27   pending . . . against any Insured on or prior to [April 20, 2017], or any Wrongful Act,
   28   fact, circumstance or situation underlying or alleged therein.” Dkt. No. 9. In its
                                                  -1-
Case 2:18-cv-06745-MWF-PJW Document 38-1 Filed 06/01/20 Page 3 of 5 Page ID #:662



    1   motion, Beazley asserted “on or about September 13, 2016, [Cervantes] testified in a
    2   civil trial against Republic Bag,” and “then, on March 22, 2017, Cervantes filed with
    3   the California Department of Fair Employment and Housing (‘DFEH’) a Complaint
    4   of Employment Discrimination against Republic Bag, Alpha Industries, and others.”
    5   Dkt. No. 9-1 at 3. Beazley argued that “the Cervantes action falls squarely within
    6   the scope of [the Pending and Prior Litigation] exclusion insofar as that suit arises
    7   out of both the 2016 trial in which Cervantes gave testimony and the March 2017
    8   DFEH Complaint he filed. Both of these were pending prior to April 20, 2017.” Id.
    9   at 1-2. On October 18, 2018, Judge Manuel L. Real granted Beazley’s Motion to
   10   Dismiss. Dkt. No. 22.
   11         On October 30, 2018, Plaintiffs timely filed a notice of appeal to the Ninth
   12   Circuit. Dkt. No. 23. On February 7, 2020, the Ninth Circuit reversed: “The district
   13   court erred in granting Beazley’s motion to dismiss on the ground that the insurance
   14   policy’s Pending and Prior Litigation Exclusion [] barred coverage for the Cervantes
   15   Lawsuit. . . . An insurer may rely on an exclusion to deny coverage only if it provides
   16   conclusive evidence demonstrating that the exclusion applies. First, the Exclusion
   17   does not conclusively bar coverage for the Cervantes lawsuit based on that suit’s
   18   connection to the Garcia action. Although some of the allegations in the Cervantes
   19   complaint ‘aris[e] out of’ or ‘involve[e]’ the Garcia suit, others, such as the
   20   allegations of age discrimination and failure to prevent age-based discrimination, are
   21   unrelated. The insurance policy contains an express allocation provision, providing
   22   for situations like this where a claim may contain both covered and excluded matters.
   23   Interpreting the insurance policy to give effect to the allocation provision, we
   24   conclude that while some claims in the Cervantes lawsuit involve the Garcia action,
   25   that does not mean that coverage for the entire lawsuit is precluded. Second, the
   26   Exclusion does not conclusively bar coverage for the Cervantes lawsuit based on that
   27   suit’s connection to the complaint filed with California’s Department of Fair
   28   Employment and Housing (‘DFEH’). . . . Beazley cannot conclusively show that the
                                                 -2-
Case 2:18-cv-06745-MWF-PJW Document 38-1 Filed 06/01/20 Page 4 of 5 Page ID #:663



    1   DFEH complaint constitutes a ‘proceeding’ within the meaning of the Exclusion.”
    2   Declaration of Kirsten C. Jackson (“Jackson Decl.”) at Ex. A, p. 2.
    3          Earlier this year, the Cervantes lawsuit was mediated and then settled. Beazley
    4   did not participate in the mediation or contribute to the settlement. Jackson Decl. at
    5   ¶ 3.   Nonetheless, and despite the Ninth Circuit’s recent determination that the
    6   Pending and Prior Litigation Exclusion does not apply to the Cervantes Lawsuit,
    7   Beazley refused to cover the Cervantes Lawsuit, and even asserted in its recent May
    8   22, 2020 Answer that the Pending and Prior Litigation Exclusion bars coverage for
    9   the Cervantes Lawsuit. Dkt. No. 37. As a result, Plaintiffs’ seek to supplement their
   10   original complaint, to add claims for breach of contract and breach of the covenant
   11   of good faith and fair dealing arising out of Beazley’s improper conduct this year. A
   12   true and correct copy of the proposed supplemental complaint is attached as Exhibit
   13   B to the Jackson Declaration.
   14   III.   ARGUMENT
   15          Federal Rule of Civil Procedure 15(d) “permit[s] a party to serve a
   16   supplemental pleading setting out any transaction, occurrence, or event that happened
   17   after the date of the pleading to be supplemented.” Supplemental pleadings are
   18   “favored,” as they allow “a court to award complete relief, or more nearly complete
   19   relief, in one action, and to avoid the cost, delay and waste of separate actions which
   20   must be separately tried and prosecuted.” Keith v. Volpe, 858 F.2d 467, 475 (9th Cir.
   21   1988). Courts “liberally construe Rule 15(d) absent a showing of prejudice to the
   22   defendant.” Id. “[I]t is the consideration of prejudice to the opposing party that
   23   carries the greatest weight. Prejudice is the touchstone of the inquiry.” Eminence
   24   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). Absent prejudice,
   25   “there exists a presumption” in favor of granting leave to amend or supplement a
   26   complaint. Id.
   27          The party seeking leave need only establish the reason why amendment is
   28   required. The burden is then on the party opposing the motion to convince the court
                                                 -3-
Case 2:18-cv-06745-MWF-PJW Document 38-1 Filed 06/01/20 Page 5 of 5 Page ID #:664



    1   that “justice” requires denial. Hon. Virginia A. Phillips & Hon. Karen L. Stevenson,
    2   Rutter Group Practice Guide: Federal Civil Procedure Before Trial, California &
    3   Ninth Circuit Edition at 8:1489 (Rutter Group April 2020); see also Serpa v. SBC
    4   Telecommunications, Inc., 318 F.Supp.2d 865, 870 (N.D. Cal. 2004) (“The party
    5   opposing leave to amend bears the burden of showing prejudice.”).
    6         Justice requires granting leave to supplement here. Plaintiffs seek leave in
    7   order to add claims for breach of contract and breach of the covenant of good faith
    8   and fair dealing. The breach of contract and bad faith claims arise from Beazley’s
    9   refusal to pay a substantial portion of the Plaintiffs’ January 23, 2020 settlement in
   10   the underlying Cervantes Lawsuit. The bad faith claim further arises from Beazley’s
   11   reliance on the Policy’s Pending and Prior Litigation Exclusion to bar all coverage
   12   for the Cervantes Lawsuit after the Ninth Circuit’s February 7, 2020, decision,
   13   including in its May 22, 2020, answer to the original complaint. Dkt. No. 37.
   14   Beazley cannot show any prejudice from granting leave to supplement the complaint
   15   to add these allegations of recent misconduct. Discovery has not yet even begun, and
   16   the cutoff for discovery is not until March 12, 2021, so Beazley faces no prejudice
   17   whatsoever from the addition of the breach of contract and bad faith claims.
   18   IV.   CONCLUSION
   19         For at least the foregoing reasons, this Court should grant Plaintiffs’ Motion
   20   for Leave to Supplement Complaint.
   21
        Dated:   June 1, 2020             KASOWITZ BENSON TORRES LLP
   22
   23                                    By: /s/ Kirsten C. Jackson
                                              Kirsten C. Jackson
   24                                         Jerold Oshinsky
                                              Melissa H. Dejoie
   25
   26                                         Attorneys for Plaintiffs Republic Bag, Inc.
                                              and Alpha Industries Management, Inc.
   27
   28
                                                 -4-
